DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16413233, entitled: ADAPTER FOR MOUNTING CABLES AND CABLE HANGERS AND CLAMP MEMBERS FOR MOUNTING SAME, filed on 05/15/2019.  Claims 1-40 are pending.
Election/Restrictions
Applicant's election with traverse of species VI in the reply filed on 05/15/2019 is acknowledged.  The traversal is on the ground(s) that species VII and claim 28 should be included in the elected embodiment, as it would not impose an undue burden on the Examiner.  This is not found persuasive because as stated in the Election-Restriction Requirement, “Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable” (see pg. 2, last paragraph).  Including additional embodiments would require additional consideration and search by the Examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20, 22-26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/15/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27, 29, 31-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak (U.S. Pat. 8011621) in view of Korczak et al. (U.S. Pub. 20030089828).
	Regarding claims 21, 27, and 33, Korczak (herein referred to as ‘621) discloses an adapter for mounting a cable hanger 5 on a mounting structure, comprising: a main body; a floor, the main body extending from the floor (as seen in the figure below); a pair of side walls extending in a first direction from opposite edges of the floor; a lip 27 extending radially inwardly from a free end of the side wall; and a ring extending from the floor within the main body (also seen in figure below).
	With regards to claim 21, Korczak is discussed above, and teaches the adapter, but fails to disclose latches extending from the floor.  Korczak (herein referred to as ‘828) discloses an 10 for mounting a cable hanger A on a mounting structure 12, comprising: a main body with a pair of side walls 30; a floor 42, the main body extending from the floor 42 (as seen in Fig. 2 below); a lip 24 extending radially inwardly from a free end of the side wall 30 (as seen in Fig. 2); and a pair of latches 40,44 extending from the floor 42 in a direction opposite the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latches of ‘828 on the bottom of the floor of ‘621’s adapter, in order to provide a mechanism to secure the adapter to a rail, as taught to be desirable by ‘828 (see discussion in para. [0046], lines 3-5).  
	Regarding claims 29 and 34, ‘621 discloses the adapter, where the floor is annular or square.  The Examiner notes that based on Fig. 1 of ‘621, the floor has a square shape.
	Regarding claim 31, ‘621 discloses the adapter, where the lip 27 forms a ceiling opposite the floor, and where a mounting hole 9 is located in the ceiling (as seen in the figure below).
	Regarding claims 32 and 38, ‘621 discloses the adapter, where the mounting hole 9 is generally coaxial with the ring (as seen in the figure below).
Regarding claim 35, ‘621 is discussed above, and teaches a ring extending from the floor of the adapter.  However, ‘621 fails to teach where the ring includes threads on an inner diameter thereof.  ‘828 teaches the adapter, having an opening 328 that extends into the main body, where the opening 328 further comprises threads 324.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide threads within the openings of ‘621’s adapter, in order to configure the adapter to receive a threaded shank or stud, such as a bolt, which would allow 
	Regarding claim 36, ‘621 discloses the adapter, where the ring has a narrower section and a wider section.  The Examiner notes that the ring tapers from the top to the bottom (as shown in the view below).  The top section of the ring is narrower than the bottom section.
	Regarding claim 39, ‘828 discloses the adapter, where the latches 40,44  are generally arcuate in cross-section (as seen in Fig. 2), and where the ring 66 (of ‘621) is generally coaxial with the latches 40,44.
	Regarding claim 40, ‘621 discloses the adapter, where the mounting hole 9 is generally coaxial with the latches 40,44 (of ‘828).

    PNG
    media_image1.png
    769
    676
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    271
    379
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The indication of allowable subject matter, is due to the structural limitations drawn to the inner ring extending substantially from the floor to the ceiling, and where the inner ring has two sections, comprising two separate diameters, where each section is threaded, as disclosed in the objected to claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Korczak, the Examiner submits the Notice of References Cited (PTO-892), which discloses mounting systems for securing cables to fixed structures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        12-Feb-21
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632